     Case 1:20-cv-00593-NONE-JLT Document 17 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11 GUNTER D. THESUS,                                   No. 1:20-cv-0593-NONE-JLT (PC)

12                    Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENATIONS TO DISMISS NON-
13                    v.                               COGNIZABLE CLAIMS
14 S. RAMOS, et al.,
                                                       (Doc. No. 13)
15                    Defendants.
                                                       CASE TO REMAIN OPEN
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On October 5, 2020, the magistrate judge filed findings and recommendations,
21 recommending that certain claims be permitted to proceed, while others be dismissed for failure

22 to state a claim. (Doc. No. 13.) The findings and recommendations were served on plaintiff and

23 contained notice to plaintiff that any objections to the findings and recommendations were to be

24 filed within fourteen days. Plaintiff did not file objections; rather, he previously indicated his

25 desire to proceed with the complaint as screened and as set forth in the findings and

26 recommendations. (Doc. No. 11.)

27    /////
28    /////

                                                         1
     Case 1:20-cv-00593-NONE-JLT Document 17 Filed 12/10/20 Page 2 of 2


 1            The court has reviewed the file and finds the findings and recommendations to be
 2 supported by the record and by the magistrate judge’s analysis. 1 Accordingly, IT IS HEREBY

 3 ORDERED that:

 4            1. The findings and recommendations filed October 5, 2020 (Doc. 13), are adopted in
 5 full; and

 6            2. This action shall proceed on an Eighth Amendment excessive force claim against
 7 Correctional Officers S. Ramos, J. Gonzalez, D. Garcia, and D. Negrete in their individual

 8 capacities. All remaining claims and defendants are hereby dismissed.

 9            3. This case is referred back to the magistrate judge for further proceedings consistent
10 with this order.

11
     IT IS SO ORDERED.
12

13        Dated:    December 10, 2020
                                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27    1
       Although this case was stayed for 90 days so that the parties could pursue alternative dispute resolution, Doc. No.
28    16, the stay order assumes adoption of the findings and recommendations and therefore cannot be read to bar the
      court from acting on the findings and recommendations.

                                                              2
